DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-10 are pending; Claim 9 is withdrawn from consideration. 

Response to Arguments
With respect to IDS, the IDS filed on August 20, 2019 has been considered. 
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. 
Applicant argued that Bresch’s blood pressure measurement by oscillometry is not on a time scale for each pulse, and therefore, its movement detection of patient also wouldn’t be on the time scale for each pulse as recited in claim 1. 
Applicant argued that Roenneberg’s blood pressure measurement by oscillometry is not on a time scale for each pulse, and therefore, its movement detection of patient also wouldn’t be on the time scale for each pulse as recited in claim 1.
Applicant argued that McCombie discloses PAT is determined for each contraction c of the individual’s heart but does not relate to a time scale for each pulse, and therefore does not disclose detecting whether a living body moves on a time scale for each pulse as recited in claim 1. 
These arguments have been considered, but is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “whether the patient moves on a time scale for each pulse”) are not recited in the rejected or amended claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant made arguments that the prior art of record does not teach detecting motion information of a living body on a time scale for each pulse. 
However, the claim limitations regarding detecting motion information in claim 1 are “if the motion information of the living body is not detected in a period corresponding to a variation period of the biological information” and “if the motion information of the living body is detected in the period corresponding to the variation period of the biological information”, which mean the motion needs to be measured at the time of the measurement of biological information. However, the motion does not need to be measured at the same time scale as the biological information as Applicant argued. 
Bresch discloses that motion information of the patient is being measured and monitored during the time of measurement of blood pressure (para. [0054], image analysis unit 50 for detecting motion of a marker 20 attached to said sensor 10; paras. [0056], [0058], [0059], first condition is whether blood pressure exceeds predetermined limits, second condition is whether motion is less than motion threshold. If the sensor 10 for motion detection moved too much during the measurement of a vital sign information signal which would result in an alarm, the alarm is either considered as a false alarm or further measurements are taken to get a measurement without (or with less) sensor movement). 
Applicant argued that McCombie discloses PAT is determined for each contraction c of the individual’s heart but does not relate to a time scale for each pulse. 
However, Examiner considers a physiological parameter determined for each contraction of the heart means that the parameter is determined for each pulse. Each pulse is created by each contraction of the heart.
McCombie discloses a blood pressure of the living body detected for each pulse along with a heartbeat of the living body (para. [0026]-[0030] discloses different cardiac parameters determined for . 

Response to Amendment
With respect to 112(f) interpretation, Applicant has amended the claims so that 112(f) is no longer invoked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch et al. (US 2014/0235976), hereinafter “Bresch”, in view of Roenneberg et al. (US 2009/0012409), hereinafter “Roenneberg”, and McCombie et al. (US 2016/0345844), hereinafter “McCombie”. 
Re Claims 1 and 3, Bresch discloses a biological information recording apparatus comprising: 
	a memory (para. [0091], [0092], [0094], memory); 
	a processor configured to (para. [0090], [0093], [0094], program code): 

acquire motion information of a living body detected by a motion sensor (para. [0052], an imaging unit 40 is provided for obtaining image data of at least an imaging region 41 containing said sensor 20, para. [0054], an image analysis unit 50 for detecting motion of a marker 20 attached to said sensor 10 from said image data obtained by said imaging unit 40.); 
determine whether or not the biological information has varied 10outside of a preset normal range (para. [0055], an alarm unit 60 for generating and outputting an alarm signal based on the measured vital sign information signal and/or obtained vital sign and on the detected motion of said marker 20. The alarm unit 60 may be a processor for processing said signals to determine if an alarm shall be generated and outputted or not, para. [0056], an alarm is generated if the vital sign information signal and/or the vital sign fulfills a predetermined first condition, which may be predetermined by the user or a monitoring person. In the example of blood pressure as vital sign, the first condition may be a lower and/or an upper limit value for the systolic and/or the diastolic blood pressure, wherein the limit values generally depend on the patient and his health condition. For instance, if a predetermined upper limit value for the systolic blood pressure is exceeded an alarm shall be generated and outputted to inform the monitoring person); and 
output an alarm, if the biological information has varied outside of the normal range and if the motion information of the living body is not detected in a period 15corresponding to a variation period of the biological information, and fail to record the biological information in the memory, if the biological information has varied outside of the normal range and if the motion information of the living body is 60 generates and outputs an alarm signal if the measured vital sign information signal and/or obtained vital sign fulfills a first condition, wherein the output of said alarm signal is suppressed if the detected motion of said marker fulfills a second condition. For instance, if the marker has been moved more than ‘allowed’ by said second condition an alarm is not outputted even if the first condition is met; para. [0065], motion data is used in alarm unit to reduce the false alarm probability, para. [0086], If the movement intensity is beyond a certain threshold the unreliable NIBP measurement results will be discarded and no alarm will be raised), 
wherein the motion information is caused by motion of the living body (para. [0052], an imaging unit 40 is provided for obtaining image data of at least an imaging region 41 containing said sensor 20, para. [0054], an image analysis unit 50 for detecting motion of a marker 20 attached to said sensor 10 from said image data obtained by said imaging unit 40.; fig. 1 shows sensor 10 and a marker 20 attached to a subject 100). 
Bresch also discloses informing the monitoring person which threshold has been met (para. [0056], whether the lower limit or the upper limit of the vital sign) via on a display so that the patient can receive a certain medical treatment (para. [0056]). 
Bresch is silent regarding a recordation control unit configured to record the biological information, if the biological information has varied outside of the normal range and if the motion information of the living body is not detected in a period 15corresponding to a variation period of the biological information. 
Bresch discloses the biological information being a blood pressure (para. [0051]) measured non-invasively (para. [0086]), but is silent regarding the biological information being a blood pressure of the living body detected for each pulse along with a heartbeat, wherein the biological information is a waveform that changes in synchronization with a cardiac or respiratory cycle of the living body and that is continuously detected. 
However, Roenneberg discloses a method and a measuring device for determining blood pressure with precision and reproducibility (abstract, para. [0010]). Roenneberg discloses that the accuracy of blood pressure measurement can be affected by the patient’s movement and therefore teaches filtering out the blood pressure measurements from being recorded in the case of large movements (para. [0010], The pressure signals recorded outside the position, movement, and/or acceleration tolerance ranges may not even be written in the memory. The immediate analysis of the pressure signals in regard to their recording conditions reduces the quantity of data to be processed later when determining the blood pressure from the pressure signals, [0013]). Roenneberg teaches selective recording of blood pressure measurements depending on the preset conditions for efficient analysis of the blood pressure later on and saving the memory space by keeping the measured data smaller. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bresch, by configuring the processor to record the biological information in the memory, if the biological information has varied outside of the normal range and if the motion information of the living body is not detected in a period 15corresponding to a variation period of the biological information and fail to record the biological information in the memory, if the biological information has varied outside of the normal range and if the motion information of the living body is detected in the period corresponding to the variation period of the biological information, as taught by Roenneberg, for the purpose of selectively recording the blood pressure measurements depending on the preset conditions for efficient analysis of the blood pressure later on and saving the memory space by keeping the measured data smaller (para. [0010]) and for the purpose of diagnosis and treatment of medical conditions (Bresch, para. [0056]). 
detected for each pulse along with a heartbeat of the living body, wherein the biological information is a waveform that changes in synchronization with a cardiac or respiratory cycle of the living body and that is continuously detected. 
However, McCombie discloses a body worn system for continuous, non-invasive measurement of blood pressure (abstract) and teaches that the blood pressure of the living body is detected for each pulse along with a heartbeat, wherein the biological information is a waveform that changes in synchronization with a cardiac or respiratory cycle of the living body and that is continuously detected (para. [0026]-[0030] discloses different cardiac parameters determined for each contraction of the individual’s heart and continuously calculating the blood pressure using such cardiac parameters). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bresch as modified by Roenneberg, by using McCombie’s biological sensor and signal processing method to acquire biological information being a blood pressure of the living body detected for each pulse along with a heartbeat of the living body, wherein the biological information is a waveform that changes in synchronization with a cardiac or respiratory cycle of the living body and that is continuously detected, as taught by McCombie, for the purpose of continuous monitoring of the blood pressure (para. [0009]). 
Re Claim 2, Bresch discloses that the processor is further configured to: 25 
start recording of the biological information in the memory (para. [0086] discloses obtaining the unreliable NIBP measurement results before discarding it, which reads on “start recording of the biological information”); and 
delete the biological information recorded in the memory if the motion information of the living body is detected in the period corresponding to the 5variation period of the biological information (para. discarded and no alarm will be raised).  
Bresch discloses generating an alarm signal if the biological information varies outside of the normal range (para. [0059], [0061], the alarm unit 60 generates and outputs an alarm signal if the measured vital sign information signal and/or obtained vital sign fulfills a first condition, wherein the output of said alarm signal is suppressed if the detected motion of said marker fulfills a second condition.)
Bresch is silent regarding the processor configured to start recording of the biological information if the biological information varies- 37 - outside of the normal range. 
However, Roenneberg discloses a method and a measuring device for determining blood pressure with precision and reproducibility (abstract, para. [0010]). Roenneberg discloses that the accuracy of blood pressure measurement can be affected by the patient’s movement and therefore teaches filtering out the blood pressure measurements from being recorded in the case of large movements (para. [0010], The pressure signals recorded outside the position, movement, and/or acceleration tolerance ranges may not even be written in the memory. The immediate analysis of the pressure signals in regard to their recording conditions reduces the quantity of data to be processed later when determining the blood pressure from the pressure signals, [0013]). Roenneberg teaches selective recording of blood pressure measurements depending on the preset conditions for efficient analysis of the blood pressure later on and saving the memory space by keeping the measured data smaller. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bresch as modified by Roenneberg and McCombie, by configuring the processor to start recording of the biological information if the biological information varies- 37 - outside of the normal range, as taught by Roenneberg, for the purpose of selectively recording the blood pressure measurements 
Re Claim 4, Bresch as modified by Roenneberg and McCombie discloses the claimed invention substantially as set forth in claim 1. 
Bresch discloses that10that the motion information of the living body is a motion of the living body detected by an imaging unit 40 (para. [0052], camera, video camera), a marker 20 (para. [0050], [0053]), and an imaging analysis unit 50 (para. [0054]).  
Bresch is silent regarding the motion detected by an acceleration sensor. 
	However, Roenneberg further discloses an orientation detection unit detecting acceleration of the body part, where the movement information is used to enhance precise determination of the blood pressure (para. [0010]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bresch’s motion sensor and motion analysis, to include Roenneberg’s acceleration sensor and detecting the motion of the living body via the acceleration sensor, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Bresch’s motion sensor and motion analysis and Roenneberg’s acceleration sensor and motion analysis perform the same general and predictable function, the predictable function being obtaining the movement information of a person and analyzing if the movement range exceeds a certain threshold. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Bresch’s motion sensor by replacing it with Roenneberg’s acceleration sensor. Thus, the simple 
Re Claims 7, 8, and 10, Claims 7, 8, and 10 are rejected under substantially the same basis as claim 1. Bresch discloses a non-transitory computer-readable recording medium that stores therein such a computer program product, which, when executed by a processor, causes the method steps to be performed (para. [0017]). Bresch discloses a biological sensor and a motion sensor as cited above in claim 1. 


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ukawa (US 20160213332) discloses display section changing the display color to notify a doctor in the case where the respiration-induced blood pressure fluctuation has an abnormal pressure value (para. [0052]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, January 29, 2022Examiner, Art Unit 3792



/JONATHAN T KUO/Primary Examiner, Art Unit 3792